 

Exhibit 10.1

 

 



SECOND AMENDMENT TO LICENSE
AGREEMENT

 

This Second Amendment to the License Agreement (the “Second Amendment”),
effective on the last signature date below (“Amendment Effective Date”), is by
and between NORTH CAROLINA STATE UNIVERSITY (“NCSU”) and 22nd CENTURY LIMITED,
LLC (“Licensee”). Hereinafter NCSU and the Licensee are referred to collectively
as the “Parties.”

 

WHEREAS, the Parties have executed a License Agreement (the “License Agreement”)
with an effective date of December 8th, 2015, for certain Patent Rights and
Plant Material owned by NCSU (License Agreement #160829MA);

 

WHEREAS, the Parties have executed a First Amendment to the License Agreement
(the “First Amendment”) with an effective date of February 14th, 2018, amending
and clarifying the License Agreement; and

 

WHEREAS, NCSU and Licensee entered into a Sponsored Project Agreement on
February 10, 2014 (“NCSU Radar number 2014-1405”) (the “Sponsor Agreement”); and

 

WHEREAS, the Sponsor Agreement was modified and extended pursuant to a
Modification No. 1 executed as of April 13, 2016 (“Modification 1”),
Modification No. 2 executed as of February 7, 2017 (“Modification 2”),
Modification No. 3 effective as of April 30, 2017 (“Modification 3”), and
Modification No. 4 effective as of April 30, 2018 (“Modification 4”).

 

WHEREAS, since as early as January 1, 2008 and up to the present, NCSU has been
conducting: (i) research under a grant from The Tobacco Education and Research
Council (“TERC”) directed to “development of non-GMO tobacco cultivars with
reduced alkaloid content” (Project Number 2007-12) and research initially
sponsored by TERC entitled “TN90 222, K326 222, NC775 222, and NC645 222 tobacco
inbred lines possessing deleterious mutations in the three major bbl genes
involved in nicotine biosynthesis” (NCSU File No. 18260), which research has
resulted in the development of certain tangible biological materials; and (ii)
research under a proposal entitled “Development of High Quality, Non-GM Tobacco
Cultivars with Reduced Alkaloid Content,” which research was funded through a
charitable contribution in support of the so-called Tobacco Program in CALS at
NCSU under RJRTC Contract No. 10-33700-004 (“RJRTC”) and has resulted in the
development of certain tangible biological materials possessing deleterious
mutations in the three major bbl genes involved in nicotine biosynthesis, (all
of the forgoing research in (i) and (ii) above hereinafter collectively referred
to as the “NCSU Research”);

 

WHEREAS, TERC and RJRTC do not have any commercial rights in the results of the
NCSU Research, and no other third party has any rights of any nature in the
results of the NCSU Research;

 

WHEREAS, the Sponsor Agreement is being further modified and extended by a
Modification No. 5 being entered into by NCSU and Licensee contemporaneously
with this Second Amendment (“Modification 5”), pursuant to which NCSU will
further the NCSU Research as part of and under the Sponsor Agreement;

 

WHEREAS, NCSU and Licensee have confirmed and acknowledge that any and all past,
present and/or future Intellectual Property (as defined in the Sponsor
Agreement), including without limitation Tangible Biological Materials,
developed by NCSU pursuant to the Sponsor Agreement, as previously or hereafter
modified, is included in the Patent Rights and Plant Material under the License
Agreement;

 



 

 

 

 

WHEREAS, NCSU and Licensee desire to include any and all results, including
without limitation any and all tangible biological materials, of the NCSU
Research in the Patent Rights, Licensed Know-How and Plant Material under the
License Agreement; and

 

WHEREAS, NCSU and Licensee desire make certain further clarifications and
additions to the License Agreement in view of the research by NCSU being
sponsored by Licensee pursuant to the Sponsor Agreement as modified.

 

NOW, THEREFORE, in consideration of the mutual premises contained herein and for
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto intending to be legally bound do hereby
agree to amend and clarify the License Agreement, in accordance with Article 24
of the License Agreement, as follows:

 

1. The term “Sponsor Agreement” in Recital A. of the License Agreement and
hereafter shall include Modification 1, Modification 2, Modification 3,
Modification 4, Modification 5, and any further modifications of or amendments
to the Sponsor Agreement.

 

2. Pursuant to the First Amendment, the license grant of Article 2.01 of the
License Agreement includes an exclusive, worldwide right and license to use and
commercialize Licensed Know-How. “Licensed Know-How” is hereby amended to mean
any and all information, including but not limited to test results, data,
research methodologies and transformation processes, (i) related to any Plant
Materials arising or resulting from the research by NCSU being sponsored by
Licensee pursuant to the Sponsor Agreement or developed or created under the
Sponsor Agreement, (ii) developed or created with the use of any confidential
information, equipment, materials of Licensee pursuant to the Sponsor Agreement,
or (iii) related to any Plant Materials that arose or resulted from the NCSU
Research or that were developed or created in connection with the NCSU Research.
The foregoing exclusive license is subject to and does not in any way limit
NCSU’s right to publish as provided under Article 9 of the Sponsor Agreement.

 

3. Article 1.09 of the License Agreement defining “Plant Materials” is deleted
in its entirety and replaced with the following:

 

1.09 “Plant Material” means (i) the materials listed in Appendix B and any
materials derived or propagated from the materials listed in Appendix B; (ii)
any and all materials developed in the past, present and/or future performance
of the research under the Sponsor Agreement, as previously, now or hereafter
modified, and any materials derived or propagated from such materials; (iii) any
and all materials developed in the past, present or future performance of the
NCSU Research and any materials derived or propagated from such materials; and
(iv) any and all materials developed in the past, present or future by or under
the direction, supervision or auspices of Dr. Ralph Dewey and/or Dr. Ramsey
Lewis that use or contain one or more mutant BBL genes (regardless of when, how,
and where within a given gene the mutation was made) and any materials derived
or propagated from such materials.

 

4. Article 1.10 of the License Agreement defining “Patent Rights” is deleted in
its entirety and replaced with the following:

 



 

 

 

 

1.10 “Patent Rights” means (a) the patents and patent applications listed in
Appendix A; (b) any and all patent applications now or hereafter filed with
respect to the Sponsored IP; (c) any and all patent applications now or
hereafter filed with respect to the NCSU Research; (d) any and all patent
applications now or hereafter filed for an invention that uses or comprises one
or more mutant BBL genes (regardless of when, how, and where within a given gene
the mutation was made) for which Dr. Ralph Dewey and/or Dr. Ramsey Lewis is an
inventor; (e) any and all patent applications now or hereafter filed covering
any Plant Material; (f) any and all applications claiming the benefit of the
filing date or claiming priority from any of the foregoing patent applications,
including without limitation all divisional applications, continuation
applications, continuation-in-part applications, reissue applications,
reexaminations and extensions, and all foreign corresponding or counterpart
international, regional and national applications; and (g) any and all patents
issuing or reissuing from any of the foregoing patent applications.
Notwithstanding the foregoing, Patent Rights does not include those patents
and/or patent applications that, during the term of this License Agreement,
cease to be Patent Rights pursuant to Article 8.01 or 8.03.

 

5. The following is added at the end of Article 2.05 of the License Agreement:

 

Notwithstanding the foregoing, NCSU shall not be required to deliver Plant
Materials that include a genetic trait defined by loss-of-function mutations in
the nicotine demethylase genes CYP82E4, CYP82E5 and CYP82E10 (the “SRC Trait”),
which SRC Trait is also known as ZyvertTM and has been exclusively licensed by
NCSU to a third party (“Third-Party Company”), until Licensee confirms to NCSU
in writing that 22nd Century has procured a license to the SRC Trait from the
Third-Party Company. The Plant Materials that include the SRC Trait (the “SRC
Materials”) in NCSU’s possession specifically include TN90 SRC 222 and K326 SRC
222 lines and intermediates thereof, which SRC Materials are in the sole
possession of Dr. Ramsey Lewis and Dr. Ralph Dewey and are subject to the
restrictions on Plant Materials set forth in this License Agreement.

 

6. “APPENDIX B – PLANT MATERIALS” of the License Agreement is deleted in its
entirety and replaced with the following:

 

APPENDIX B—PLANT MATERIALS

 

(Plant Materials includes plants and seeds of the lines listed below and any
materials derived therefrom).

 

For avoidance of any doubt, it is understood that the ability of NCSU to provide
any Plant Material to the Licensee depends on whether such Plant Material(s) has
been developed/created and is available at time of such request.

  

1.Specific tobacco plants homozygous for EMS-induced knockout mutations in the
BBLa, BBLb and BBLc loci that ADDITIONALLY possess custom-designed
nuclease-mediated mutations at BBLe and/or BBLd-1 and/or BBLd-2. These Plant
Materials are listed below:

 

a.In the flue-cured background K326 (ems=mutation induced by the chemical
mutagen ethyl methane sulfonate; tm= targeted mutation induced by a designer
nuclease; all loci listed are assumed to be homozygous; lower case loci are
mutant, upper case loci are wild type):



i.K326 (bbla-ems/bblb-ems/bblc-ems/bbld-1-tm/BBLd-2/BBLe)

ii.K326 (bbla-ems/bblb-ems/bblc-ems/BBLd-1/bbld-2-tm/BBLe)

 



 

 

 

 

iii.K326 (bbla-ems/bblb-ems/bblc-ems/BBLd-1/BBLd-2/bble-tm)

iv.K326 (bbla-ems/bblb-ems/bblc-ems/bbld-1-tm/bbld-2-tm/BBLe)

v.K326 (bbla-ems/bblb-ems/bblc-ems/bbld-1-tm/BBLd-2/bble-tm)

vi.K326 (bbla-ems/bblb-ems/bblc-ems/BBLd-1/bbld-2-tm/bble-tm)

vii.K326 (bbla-ems/bblb-ems/bblc-ems/bbld-1-tm/bbld-2-tm/bble-tm)



b.In the burley background TN90 (ems=mutation induced by the chemical mutagen
ethyl methane sulfonate; tm= targeted mutation induced by a designer nuclease;
all loci listed are assumed to be homozygous; lower case loci are mutant, upper
case loci are wild type):



i.TN90 (bbla-ems/bblb-ems/bblc-ems/bbld-1-tm/BBLd-2/BBLe)

ii.TN90 (bbla-ems/bblb-ems/bblc-ems/BBLd-1/bbld-2-tm/BBLe)

iii.TN90 (bbla-ems/bblb-ems/bblc-ems/BBLd-1/BBLd-2/bble-tm)

iv.TN90 (bbla-ems/bblb-ems/bblc-ems/bbld-1-tm/bbld-2-tm/BBLe-tm)

v.TN90 (bbla-ems/bblb-ems/bblc-ems/bbld-1-tm/BBLd-2/bble-tm)

vi.TN90 (bbla-ems/bblb-ems/bblc-ems/BBLd-1/bbld-2-tm/bble-tm)

vii.TN90 (bbla-ems/bblb-ems/bblc-ems/bbld-1-tm/bbld-2-tm/bble-tm)



2.Specific tobacco plants that exclude EMS induced knockout mutations in BBLa,
BBLb and BBLc loci [mentioned above in APPENDIX B Sections 1(a) and 2(b)]. These
Plant Materials are listed below:



a.K326 background: tobacco plants possessing any combination of custom-designed
nuclease-induced mutations in BBLa, BBLb and BBLc (generated by construct BBL
15-16x.20, and/or other comparable Precision Biosciences constructs), either
alone or in combination with any of the custom-designed nuclease induced
mutations and mutant combinations in BBLe, BBLd-1 and BBLd-2 defined above in
APPENDIX B Sections 1(a).



b.TN90 background: tobacco plants possessing any combination of custom-designed
nuclease induced mutations in BBLa, BBLb and BBLc (generated by construct BBL
15-16x.20, or comparable Precision Bioscience construct), either alone or in
combination with any of the custom-designed nuclease induced mutations and
mutant combinations in BBLe, BBLd-1 and BBLd-2 defined above in section APPENDIX
B Sections 1(b).

 

3.All plants included above in APPENDIX B, Section 1, and APPENDIX B, Section 2,
which additionally contain one or both of the naturally occurring low alkaloid
mutant loci referred to as nic1 and nic2, as well as induced mutations in the
various genes of the alkaloid biosynthetic pathway encoding the enzymes
ornithine decarboxylase (ODC), putrescine methyltransferase (PMT),
methylputrescine oxidase (MPO), quinolate phosphoribosyltransferase (QPT) or the
isoflavone reductase-like protein referred to as A622. The materials can possess
any combination of the aforementioned loci.

 

4.All plants developed from the NCSU Research, including without limitation the
Plant Materials listed below:

 

a.K326 222 – a BC7F3 nearly isogenic version of flue-cured tobacco cultivar K326
carrying the three major bbl mutations in homozygous condition.

b.TN90 222– a BC7F3 nearly isogenic version of burley tobacco cultivar TN90
carrying the three major bbl mutations in homozygous condition.

c.NC645 222 (segregating) - NC645 is the pollen parent of burley tobacco
cultivar 'NC7' which is agronomically superior to TN90.  We have a BC7F2
nearly-isogenic family that will segregate for the three major bbl mutations.

 



 

 

 

 

d.NC775 222 (segregating) - NC775 is the female parent of burley tobacco
cultivar 'NC7' which is agronomically superior to TN90.  We have a BC7F2
nearly-isogenic family that will segregate for the three major bbl mutations.

e.Flue-cured tobacco lines of primarily K326 descent that are homozygous for the
three major bbl mutations, and also homozygous for the recessive nic1 allele.

f.Flue-cured tobacco lines of primarily K326 descent that are homozygous for the
three major bbl mutations, and also homozygous for the recessive nic2 allele.

g.Flue-cured tobacco lines of primarily K326 descent that are homozygous for the
three major bbl mutations, and also homozygous for the recessive nic1 and nic2
alleles.

h.Burley tobacco lines of primarily TN90 descent that are homozygous for the
three major bbl mutations, and also homozygous for the recessive nic1 allele.

i.Burley tobacco lines of primarily TN90 descent that are homozygous for the
three major bbl mutations, and also homozygous for the recessive nic2 allele.

j.Burley tobacco lines of primarily TN90 descent that are homozygous for the
three major bbl mutations, and also homozygous for the recessive nic1 and nic2
alleles.



5.All plants included above in APPENDIX B, Section 1, and APPENDIX B, Section 2,
in which mutations in the BBLd-1, BBLd-2, or BBLe genes are in either a
heterozygous or homozygous state.



6.All other “Tangible Biological Materials” as defined in the Sponsor Agreement.

 

Because of the exceedingly large number of BBL mutant combinations that are
possible under here, NCSU will not generate every possible BBL mutant
combination within K326 and/or TN90. NCSU will consult with 22nd Century in
deciding which specific mutant combinations are desirable, and within reason
will attempt to generate/develop them. As mentioned above, and for clarity and
avoidance of any doubt, it is understood that the ability of NCSU to provide any
Plant Material to 22nd Century depends on whether such Plant Material(s) has
been developed/created and is available at time of such request.

 

7. “APPENDIX C – MILESTONE FEES” of the License Agreement is deleted in its
entirety and replaced with the following:

 

Appendix c—MILESTONE FEES

 

1.A one-time, non-refundable, non-creditable payment of US Five Hundred Thousand
Dollars (US$500,000) payable within five (5) business days after execution of
this Second Amendment.

 

2.A one-time, non-refundable, non-creditable payment of US Four Hundred Thousand
Dollars (US$400,000) payable on or before the first calendar year anniversary of
the execution of this Second Amendment.

 

3.A one-time, non-refundable, non-creditable payment of US Three Hundred
Thousand Dollars (US$300,000) payable on or before the second calendar year
anniversary of the execution of this Second Amendment.

 

8. All capitalized terms used in this Second Amendment that are not otherwise
defined in this Second Amendment have the meanings assigned to them in the
License Agreement or the First Amendment.






 

 

 




9. Except as expressly amended herein, all terms and conditions of the License
Agreement and First Amendment shall remain in full force and effect and apply to
this Second Amendment as though incorporated herein.



10. This Second Amendment may not be modified except by written agreement
executed by the Parties.



11. The Parties to this Second Amendment agree that a copy of the original
signature (including an electronic copy) may be used for any and all purposes
for which the original signature may have been used. The Parties further waive
any right to challenge the admissibility or authenticity of this document in a
court of law based solely on the absence of an original signature.



IN WITNESS WHEREOF, the Parties have caused this Second Amendment to be executed
by their respective authorized representatives.

  



NORTH CAROLINA STATE UNIVERSITY   22nd CENTURY LIMITED, LLC                 By:
      By:     Kultaran Chohan, Ph.D., LLM., CLP     Henry Sicignano III  
Director of Licensing     President and Manager   Office of Technology
Commercialization         and New Venture                 Date:     Date:   



 

 

 

Acknowledged and Accepted by:

 

 



Dr. Ramsey Lewis Date             Dr. Ralph Dewey Date



 





 

 

 



